Citation Nr: 1809692	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-41 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel





INTRODUCTION


The Veteran served on active duty in the U.S. Army from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary for the matters on appeal.

The Veteran claims that his bilateral hearing loss and tinnitus are due to noise exposure in service.  In January 2013, the Veteran underwent a VA examination for both conditions.  The examiner indicated a diagnosis of bilateral hearing loss and that the Veteran reported recurring tinnitus.  The examiner provided a negative nexus opinion for both conditions.  As to the Veteran's bilateral hearing loss, the examiner reasoned that the Veteran's hearing loss remained within normal limits bilaterally in comparing the entry and exit audiometric data.  As to the Veteran's tinnitus, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss as tinnitus is known to be a symptom associated with hearing loss.  However, the Board does not find this examination adequate as the examiner did not consider the Veteran's lay statements.  

In his August 2016 VA 9 form, the Veteran noted the VA examiner's reports that his hearing remained normal between entrance and separation examinations, to which the Veteran indicated that he was never given a separation exam.  Review of his June 1962 separation examination shows that the hearing chart does not appear to have been completed.  The report has slashes and zeros, but there is no indicated result for each frequency.  In assessing the Veteran's separation examination, the Board seeks clarification that this chart is indicative of audiometric results.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (the Board may have a duty to seek clarification of unclear or insufficient medical opinions).  

Additionally, the January 2013 VA examiner did not consider the Veteran's statements regarding his military occupation specialty (MOS) and post-service noise exposure.  In the April 2016 VA 9, the Veteran indicated that his MOS shows he worked in maintenance.  Review of his DD 214 corroborates these statements; his DD 214 indicates he was an automotive maintenance helper, which is related to the civilian occupation of auto mechanic.  The Veteran indicated that he was attached to the motor pool and was a heavy equipment operator.  He indicated that he also operated the M88 recovery vehicle, which was the loudest of any military equipment he operated.  He also indicated that he was never given any hearing protection.  Additionally, the Veteran indicated in his VA 9 that following discharge, he never worked around loud noise.  As these statements were not considered by the January 2013 VA examiner, the Board finds that remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file, to include a copy of this remand, to the January 2013 VA examiner who conducted the hearing examination.  If the examiner who drafted the January 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The opinion provided must be accompanied by a complete rationale as to why the examiner reached the conclusions provided.   

The examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by or is otherwise related to his active service.  Importantly, the examiner must address the Veteran's credible reports of noise exposure during and since service.  

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused by or is otherwise related to his active service.  Importantly, the examiner must address the Veteran's credible reports of noise exposure during and since service.  

2. After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

